Per Curiam,
The controlling question in this case is whether Margaret A. Irwin, one of the administrators, was a competent witness to testify to the alleged agreement between herself and her husband, since deceased, whereby she became the owner of the two horses which, as she alleges, she afterwards gave to her sons, who, in their own right, claimed them against the estate and obtained possession of them.
The facts upon which the question arose are clearly and concisely stated in the opinion of the learned judge of the orphans’ court; and his disposition of the question itself is so satisfac*85tory that nothing can be profitably added to what he has so well said. Having held that, in the circumstances, the witness was incompetent to testify, and thus prove title in herself to the horses which she afterwards gave to her sons, and there being no other proof of said agreement, the order surcharging the administrators with the value of the horses was a necessary sequence.
Decree affirmed, on the opinion of the court below, with costs to be paid by appellants.